 In the Matter of A. D. JIIILLIARD & Co., INC.andFEDERATION OFWOOLEN ANDWORSTED WORKERSOF AMERICA, U. T. W. A.,AFFILIATEDwITH THE A.F. OF L. .Case No. R- 595.Decided July 14, 1941Jurisdiction:textile manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by Board ; contract not asset tedas a bar ; eligibility to be determined from two consecutive pay-roll periods ;election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees,watchmen, and truck drivers, excluding executives, superintendents,assistant superintendents, overseers, and general office employees ; agreement to.Mr. D. R. Dimick,for the Board.Mr. Henry Klein,of New York City, for the Company.Mr. Henry M. Katz,of New York City, for the U. T. W. A.Mr. David Jaffe,of New York City, for the T. W. U. A.Mr. Marvin C. Wald,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 1, 1940, Federation of Woolen and Worsted Workersof America, U. T. W. A., affiliated with the A. F. of L., herein calledthe U. T. W. A., filed with the Regional Director for the Second Region(New York City) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of A. D.Juilliard & Co., Inc., Stottville, New York, herein called the Company,and requesting an investigation and certification of representatives,pursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On May 9, 1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c).of the Act and Article III, Section 3, of National Labor R3lationsBoard Rules and Regulations-Series 2, as amended, ordered an inves-tigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice. On May 19, 1941,33 N. L. R. B., No. 80.437 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director issued a notice of hearing, copies of whichwere duly served upon the Company, the U. T. W. A., and TextileWorkers Union of America, C. I. 0., herein called the T. W. U. A., alabor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held on May 27, 1941, at Stott-Ville,New York, before Gustaf B. Erickson, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company, the U. T.W. A., and the T. W. U. A. were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made various rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.After the hearingT.W. U. A. filed with the Board a motion to dismiss the petition onthe ground that the U. T. W. A. had made no showing of currentrepresentation.The motion is hereby denied.-On June 9, 1941,T. W. U. A. filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYA. D. Juilliard & Co., Inc., is a Delaware corporation having itsprincipal office at New York City. It owns and operates a number offactories and plants throughout the country.At its plant located atStottville,New York, the only plant with which this case is con-cerned, the Company manufactures and distributes wool and textiles.The principal raw materials which it uses are wool, cotton, silk, andrayon.In 1940' the Company purchased raw materials valued inexcess of $2,000,000, 75 per cent of which was shipped from pointsoutside of New York. Thirty-five per cent of its products valuedat more than $2,300,000, was sold and shipped outside of the Stateof New York. The Company admits that it is engaged in interstatecommerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDFederation ofWoolen and Worsted Workers of America, U. T.W. A., affiliated with the American Federation of Labor, is a labororganization which, admits to membership employees of the Company.3See Section III,infra. A. D..JUILLIARD & C0., INC.439.TextileWorkers Union of America, affiliated with the Congressof Industrial Organizations, is a labor organization which alsoadmits to membership employees of the Company.iir.THE QUESTION CONCERNING REPRESENTATIONOn September 25, 1940, U. T. W. A. wrote a letter to the Companyrequesting that the Company hold a conference with it for the pur-poses of adjusting several alleged grievances and of consummatinga collective bargaining agreement.On September 27, 1940, the Com-pany replied that it would not recognize the U. T. W. A. as the col-lective bargaining representative of its employees because of anexisting agreement between the Company and the T. W. U. A. TheCompany further stated ' that it intended to abide by the existingagreement until the Board certified a different representative.Following a consent election on August 10, 1939, which T. W. U. A.won,2 the Company entered into an agreement with T. W. U. A.,dated February 21, 1940.The agreement does not contain a closed-shop provision.It provides that it shall continue in force untilAugust 25, 1941, and from year to year thereafter unless terminatedor modified by either party on 60 days' written notice to the otherparty.At the time of the hearing neither party had given noticeof intention to terminate or modify the agreement.3No claim ismade that the contract constitutes a bar to an investigation anddetermination of representatives.4A statement by the Regional Director was introduced in evidenceand shows that U. T. W. A. represents a substantial number ofthe employees in the unit which is alleged to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.'The result of that election was as follows :Total number eligibleto vote_________________________________________709Total number of ballots counted_______________________________________699Total number of votes in favorof U. T. W. A____________________________332Total number of votes in favorof T. W. U. A____________________________364'Matter of The American Coach & Body Co.andInternational Union, United AutomobileWorkers of America, Local 755(C. I.0.), 28 N. L. R. B 508.4Matter of Buffalo Pipe & Foundry CorporationandThe Indeliendent Sanitary IronMoulders Union,26 N. L.R. B. 848.8 The evidence submitted to the Regional Director consisted of (1) 324 application cardsdated betweenJuly 1and July 31,1939, bearing signatures which appeared to be genuine.Of this number 251 bear names which appear on the Company's May 17,1941, pay roll,which contains 789 employees in all.(2)Duplicate sheets of the local day book ofU. T. W. A. for theperiod immediately following the filing of the petition, showing allegeddues payments for September and October 1940, containing 380 names,334 of which appearon said May 17, 1941, payroll.T.W. U. A.submitted no evidence to show its representa-tion but relied upon its contract with the Company.T.W. U. A.objected to the Regional Director's statement on the grounds that the evidencewhich the petitioner submitted to the Regional Director failed to indicate current represen-tation and was fraudulent.The Trial Examiner did not permitthe T. W. U.A. to adduceevidence or subpena witnesses to support these contentions.His ruling is affirmed. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties agreed, and we find, that all production and maintenanceemployees, watchmen, and truck drivers of the Company, excludingexecutives, superintendents, assistant superintendents, overseers, andgeneral office employees, constitute a unit appropriate for the pur-poses of collective bargaining.('We find further that said unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.U. T. W. A. and T. W. U. A. agreed that,in the event of an election, a current pay roll be used.The Companytook no position as to the pay-roll date, but requests that eligibility ofemployees to vote be determined by two consecutive pay-roll periodsbecause regular production employees are rotated each week duringslack, seasons.Under such circumstances, we shall direct that theemployees of the Company eligible to vote in the election shall be theemployees within the appropriate unit, who were employed duringone or the other of two consecutive pay-roll periods immediatelypreceding the date of the Direction of Election, subject to suchlimitations and additions as are set forth in the Direction of Election.U. T. W. A. and T. W. U. A. desire that temporary employees, whohave been hired by the Company since March 15,1941, for the seasonalperiod while production was at a peak, be ineligible to vote.TheCompany takes no position as to their eligibility.We shall not per-mit them to vote at the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :"The agreement betweenT. W. U. A.and the Company,dated February 21, 1940,coversthe employees in this unit. A.D. JUILLIARD &CO.,INC.441CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of A. D. Juilliard & Co., Inc., Stottville,New York, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees, watchmen, and truckdrivers of the Company, excluding executives, superintendents, assist-ant superintendents, overseers, and general, office employees, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the, NationalLabor Relations Board by Section 9' (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith A. D. Juilliard & Co., Inc., Stottville, New York, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees, watchmen, and truck drivers of A. D. Juilliard & Co., Inc.,Stottville,New York, who were employed by the Company duringone or the other of the two consecutive pay-roll periods immediatelypreceding the date of this Direction of Election, including any em-ployees who did not work during such pay-roll periods because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding temporaryemployees, executives, superintendents, assistant superintendents,overseers, and general office employees, and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Federation of Woolen and Worsted Workers ofAmerica, U. T. W. A., affiliated with the A. F. of L., or TextileWorkers Union of America, affiliated with the C. 11. 0., for the purposesof collective bargaining, or by neither.